                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

TELDIA HAYWOOD, et al.,

     Plaintiffs,

v.                                    CIVIL ACTION NO. 1:19-00264

CARETTA MINERALS, LLC,
CNX GAS COMPANY LLC, and
UNKNOWN DEFENDANTS,

     Defendants.

                     MEMORANDUM OPINION AND ORDER

     Pending before the court are defendant Caretta Minerals,

LLC’s (“Caretta”) and defendant CNX Gas Company, LLC’s (“CNX”)

motions to dismiss.    (ECF Nos. 4, 7.)   For the reasons that

follow, both Caretta’s and CNX’s motions to dismiss are GRANTED.

I.   Background

     Plaintiffs filed their Complaint on March 1, 2019 in the

Circuit Court of McDowell County, West Virginia. 1   (ECF No. 1-1.)

Plaintiffs bring four causes of action in the Complaint:      a

strict liability claim; a nuisance claim; a claim for violations

of the Groundwater Protection Rule, W. Va. Code St. R. §§ 47-58-

1, et seq.; and a negligence claim.    (See ECF No. 1-1 ¶¶ 2, 3,

5, 6, 10.)    Plaintiffs also seek punitive damages against

defendants.    (Id. ¶ 14.1.)



1 The Complaint incorrectly indicates that it originally was
filed in the Circuit Court of Wyoming County, West Virginia.
     In furtherance of these causes of action, plaintiffs allege

that defendants are “conducting mineral extraction services in

the county in the area wherein the plaintiffs are resident” and

that plaintiffs’ residential area is “being contaminated by

blasting, fracking, and drilling operations.” 2      (Id. ¶¶ 1-2.)

Plaintiffs then allege that they have suffered injury due to

defendants’ aforementioned activities, (see id. ¶¶ 4,7-12), such

as “the extracting of minerals in a negligent and intentional

manner such as to allow runoff from their mineral extraction

activities,” (id. ¶ 10), and injuries due to violations of the

Groundwater Protection Rule.   (See id. ¶¶ 3, 6, 13.)

     On April 11, 2019, co-defendants Caretta and CNX timely

removed this litigation to this court on the basis of diversity

jurisdiction.   (See ECF No. 1.)       On April 18, 2019, both

Caretta, (ECF No. 4), and CNX, (ECF No. 7), filed motions to

dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure.        Caretta and CNX make largely

the same argument in support of their motions to dismiss:        that

plaintiffs fail to state a claim that would entitle them to

relief before this court because the Complaint fails to set



2 Plaintiffs denote that defendants’ actions here incorporate
“the use of explosive, fracking, and blasting” which West
Virginia law treats as strict liability activities. (Id. ¶ 2.)

                                   2
forth any facts to support any nexus between the alleged

activity by Caretta and plaintiffs’ stated injuries.   Defendants

contend that the Complaint lacks any information regarding what

specific actions taken by either defendant caused the events

alleged by plaintiffs, when these events and injuries occurred,

and even contains no information as to the specific locations of

the plaintiffs’ residences, which is where the alleged injuries

occurred.   Instead, defendants argue that the Complaint provides

only conclusory statements that are insufficient to state a

claim and do not give fair notice to defendants of the grounds

upon which plaintiffs’ allegations rest.

     Caretta also argues in its motion that each stated cause of

action in the Complaint is deficient because:   1) plaintiffs

fail to set forth any well-pled fact that Caretta engaged in any

activity that would support a claim of strict liability; 3 (2)

plaintiffs fail to plead the elements necessary for a nuisance

claim and also fail to set forth any well-pled fact that Caretta

engaged in any activity that would support a nuisance claim; (3)

plaintiffs have no authority to pursue a private cause of action

for alleged violation of the Groundwater Protection Rule; (4)



3 On this point, Caretta further states that it does not engage
at all in blasting, fracking and/or drilling operations
incorporating the use of explosive fracking.

                                 3
plaintiffs fail to set forth any well-pled fact that Caretta

engaged in any activity that would constitute a violation of the

Groundwater Protection Rule; and (5) plaintiffs fail to plead

the elements necessary for a negligence claim and also fail to

set forth any well-pled fact that Caretta engaged in any

activity that would support a claim of negligence.    CNX makes

similar arguments.

     In plaintiffs’ Response, (ECF No. 13), plaintiffs countered

that the Complaint contains legally sufficient factual

allegations to support plausible prima facie claims of

negligence, private nuisance, and strict liability.      Plaintiffs

contend that they have sufficiently pled a negligence claim

because they have pled the key negligence elements of duty,

breach, causation, and injury.    Defendants “had a common law

duty to exercise reasonable care and precaution while engaging

in blasting, fracking, and drilling.”    (Id. at p.5.)   Defendants

breached that duty by “allow[ing] the runoff of hazardous

chemicals from blasting, fracking, and drilling operations.”

(Id. at p.6.)    And plaintiffs pled causation and injury “by

averring in the Complaint that plaintiff’s [sic] various bodily

and pecuniary injuries” were “directly and proximately caused”

by defendants.    (Id.)




                                  4
     Plaintiffs next responded that they had properly pled a

private nuisance cause of action.   They argue that the

contamination of plaintiffs’ groundwater well systems by

defendants’ mining operations was a substantial and unreasonable

interference with the private use and enjoyment of plaintiffs’

property, and caused significant harm to the property.

     Lastly, plaintiffs argue that they sufficiently pled a

strict liability claim because the use of explosive fracking and

blasting subjects defendants to strict liability under West

Virginia law, and plaintiffs have showed causation and damages

by “assert[ing] that blasting, among other industrial

activities, was culpable for the contamination of Plaintiffs’

groundwater” and injuries resulting from the contamination.

(Id. at p.9.)

     In sum, plaintiffs argue they have sufficiently pled causes

of action for negligence, nuisance, and strict liability, and

that the allegations in the Complaint give fair notice to

defendants of plaintiffs’ claims and the grounds upon which they

rest.

     Defendants Caretta and CNX filed Replies, (see ECF Nos. 14,

15), countering that plaintiffs’ Response failed to provide the

court with any well-pled facts in support of their negligence,

strict liability, or private nuisance claims.   Plaintiffs

                                5
continued to fail to allege specific acts taken by defendants

and then shown how these acts caused their alleged injuries.

Thus, defendants argue that the Complaint does not state a claim

under Rule 12(b)(6) because it continues to be factually

deficient.

     Moreover, defendants point out that “plaintiffs continued

to withhold the location(s) of their residence(s) and water

source(s) other than generically stating that they live in

McDowell County, and plaintiffs still have not identified any

Caretta [or CNX] operation(s) that allegedly could have

contaminated the same.”   (ECF No. 14 at p.2-3.)     Caretta noted

that McDowell County has a geographic land area of 533.46 square

miles 4 and, therefore, “merely stating that [defendants’]

(unidentified) operation(s) in that county contaminated

plaintiffs’ residence(s) and/or water source(s), wherever those

may be, would be insufficient as a matter of law” to satisfy

Rule 12(b)(6) pleading standards.    (Id. at p.3.)

     Caretta also stated that plaintiffs failed to respond to or

contest Caretta’s dismissals of plaintiffs’ claim that Caretta

violated the Groundwater Protection Rule and of plaintiffs’



4 (Id. at p.3 (citing data from the United States Census Bureau,
available at https://www.census.gov/quickfacts/fact/table/
mcdowellcountywestvirginia/PST045218.))

                                 6
punitive damages claim.   Caretta argues that, being unopposed on

these matters, this court as a matter of law “must grant: (1)

Caretta’s Motion to Dismiss plaintiffs’ claim that Caretta

violated the Groundwater Protection Rule/Act and/or any other

unidentified statute, law, rule and/or regulation; and (2)

Caretta’s Motion to Dismiss plaintiffs’ punitive damages claim.”

(Id. at p. 1-2.)   In a similar vein, CNX argues that because

plaintiffs failed to address CNX’s motion to dismiss any claim

brought for violations of the Groundwater Protection Rule,

“plaintiffs apparently concede that no private cause of action

exists for the alleged violations.”   (ECF No. 15 at p.3.)

II.   Standard of Review for Motion to Dismiss

      The cases of Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), provide

guidance in evaluating the sufficiency of a pleading.   When

reviewing a motion to dismiss, under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which

relief may be granted, a court must determine whether the

factual allegations contained in the complaint “give the

defendant fair notice of what the . . . claim is and the grounds

upon which it rests,” and, when accepted as true, “raise a right

to relief above the speculative level.”   Twombly, 550 U.S. at

555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957) and 5

                                 7
Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1216 (3d ed. 2004)).

     A complaint must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550

U.S. at 570).   Facial plausibility is established once the

factual content of a complaint “allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”   Id.   In other words, a complaint’s factual

allegations must produce an inference of liability strong enough

to nudge a plaintiff’s claims “‘across the line from conceivable

to plausible.’”   Id. at 1952 (quoting Twombly, 550 U.S. at 570).

Satisfying this “context-specific” test does not require

“detailed factual allegations.”        Id. at 1949-50.   A complaint

must, however, plead sufficient facts to allow a court, drawing

on “judicial experience and common sense,” to infer “more than

the mere possibility of misconduct.”        Id. at 1950.   Without such

“heft,” id. at 1947, a plaintiff’s claims cannot establish a

valid entitlement to relief, as facts that are “merely

consistent with a defendant’s liability,” id. at 1949, fail to

nudge claims “across the line from conceivable to plausible.”

Id. at 1951 (quotations omitted).




                                   8
       As the Fourth Circuit has explained, “to withstand a motion

to dismiss, a complaint must allege ‘enough facts to state a

claim to relief that is plausible on its face.’”    Painter’s Mill

Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013) (quoting

Twombly, 550 U.S. at 570).    A court must accept all of the

complaint’s factual allegations as true and draw all reasonable

inferences therefrom in favor of the plaintiff.    See Kensington

Volunteer Fire Dep't, Inc. v. Montgomery Cnty., Md., 684 F.3d

462, 467 (4th Cir. 2012).

III.     Analysis

       Plaintiffs’ Complaint fails to properly state a claim under

Rule 12(b)(6) because it is factually deficient in several key

areas.    First, plaintiffs have not pled the precise addresses of

their residences, which are relevant because their residences

are the locations where the alleged injuries have occurred.

Second, plaintiffs have failed to plead any facts supporting a

causal nexus between defendants’ alleged activities and

plaintiffs’ stated injuries.    On this point, plaintiffs have not

pled any facts stating that defendants conducted blasting,

fracking, or drilling operations in or near the specific area

where plaintiffs reside. 5   No facts have been pled stating the


5 As Caretta noted, McDowell County has a geographic land area of
533.46 square miles. Thus, it is necessary to know the specific

                                  9
extent of defendants’ specific operations, stating specific

instances of blasting/fracking/drilling, or stating any facts

supporting that plaintiffs’ injuries can be traced to

defendants’ activities.   Third, plaintiffs have not pled a

timeframe of when defendants’ activities occurred or when

plaintiffs’ injuries occurred.   It is therefore unclear if

plaintiffs are claiming damages for defendants’ past operations

or for defendants’ continuing operations, as well as whether the

damages are past or ongoing.   Fourth, the Complaint does not

explain what specific actions by Caretta caused some or all of

plaintiffs’ injuries versus what specific actions by CNX caused

some or all of plaintiffs’ injuries.   While exact attribution of

causation to each defendant is not necessary at the pleading

stage, this deficiency is representative of the problem that the

Complaint has failed to identify specific actions taken by

either defendant.

     Due to these four primary deficiencies, plaintiffs have not

given the defendants fair notice of the grounds upon which their

claims rest.   Nor have the plaintiffs given the court the

factual basis to infer anything more than the mere possibility




locations of plaintiffs’ residences and defendants’ operations,
in order to determine if it is even plausible that defendants’
operations could have harmed plaintiffs.

                                 10
of misconduct on the part of defendants.     Instead, the court is

left facing only conclusory allegations that defendants’

unspecified fracking/blasting/drilling activities – activities

done at unspecified times and in unspecified locations – caused

harm to plaintiffs’ unspecified residences through unspecified

means.    The court, drawing on “judicial experience and common

sense,”    is therefore unable to conclude infer “more than the

mere possibility of misconduct,”      Iqbal, 129 S. Ct. at 1950, as

plaintiffs have not pled facts that nudge their claims “across

the line from conceivable to plausible.”     Id. at 1951.

     Plaintiffs argue their allegation that defendants

tortiously contaminated plaintiffs’ groundwater “by the

extracting of minerals in a negligent and intentional manner

such as to allow runoff of hazardous chemicals from their

[blasting, fracking, and drilling] activities,” (ECF No. 1-1,

¶ 10), gives fair notice to defendants of plaintiffs’ claims and

the grounds upon which they rest.     This argument fails because

without knowing where plaintiffs reside, where and when the

runoff generally occurred, and which specific activities by

which defendant are alleged to have caused the runoff

contamination, defendants have no notice of knowing the specific

claims alleged against them.    This runs counter to the

requirement that a complaint “give the defendant[s] fair notice

                                 11
of what the . . . claim is and the grounds upon which it rests.”

Twombly, 550 U.S. at 555; see also, e.g., White v. All. One

Receivable, 2014 WL 320123, at *6 (S.D.W. Va. Jan. 29, 2014)

(“Plaintiff's entire Complaint is vague, nonspecific, and lacks

the level of specificity that would allow any reasonable party

in this case to be on notice of what Plaintiff is actually

claiming that [defendant] has done wrong.”).

     Plaintiffs also argue that they have pled all the elements

of their nuisance, negligence, and strict liability claims.    Yet

as the Supreme Court explained, “a complaint must contain more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”    Twombly, 550 U.S.

at 555.   Plaintiffs thus run into the same factual deficiency

problem with this argument:    listing the elements of their

causes of action, paired with only conclusory statements that

they have satisfied these elements, is insufficient to meet Rule

12(b)(6) pleading standards post-Twombly and Iqbal.    See id. at

557 (“[A] complaint [will not] suffice if it tenders naked

assertions devoid of further factual enhancements.”).    “[O]nce a

claim has been stated adequately, it may be supported by showing

any set of facts consistent with the allegations in the

complaint.”   Id. at 563.   Plaintiffs have not shown any facts

consistent with the allegations in the Complaint, but have

                                 12
merely stated legal conclusions.     Cf. ACA Fin. Guar. Corp. v.

City of Buena Vista, Virginia, 917 F.3d 206, 215 (4th Cir. 2019)

(“Conclusory allegations . . . do not contain sufficient facts

to properly state a claim.   The allegations do not specify what

contractual obligation was breached. Neither do they refer to

any underlying facts to support the purported breach. Thus, the

complaint is not pled with enough specificity to plausibly state

a claim. . . .”).

      The court has fully considered the parties' pleadings, in

the light most favorable to the plaintiffs, and finds that

plaintiffs have failed to state a claim under Rule 12(b)(6).       As

such, defendants’ motions to dismiss are GRANTED.

IV.   Conclusion

      For the reasons expressed above, both defendants’ motions

to dismiss, (ECF Nos. 4, 7), are GRANTED.     This case is

therefore DISMISSED WITHOUT PREJUDICE. 6   Plaintiffs may file an



6 The district court maintains the discretion to determine
whether dismissal under Rule 12(b)(6) is with or without
prejudice. Payne ex rel. Estate of Calzada v. Brake, 439 F.3d
198, 204 (4th Cir. 2006). Here, the court suspects that
plaintiffs can amend their pleading to include such facts as the
addresses of the residences, the locations of defendants’
fracking/blasting/drilling activities, the timeframe of when the
activities and injuries have occurred, and what specific actions
each defendant took that caused the injuries to plaintiffs. Cf.
North Carolina v. McGuirt, 114 F. App'x 555, 559 (4th Cir. 2004)
(holding that “the district court did not abuse its discretion

                                13
amended pleading within fourteen days of the issuance of this

opinion addressing the factual deficiencies of the Complaint.             A

Judgment Order dismissing the case with prejudice will be filed

in fourteen days if no proposed amended complaint is filed.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 30th day of March, 2020.


                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge




in dismissing plaintiffs' complaint under Rule 12(b)(6) for
failure to comply with Rule 8(a)”).

     Because plaintiffs have not specified the timeframe of when
the activities and injuries occurred, the court is concerned
that a dismissal with prejudice may result in any re-filed claim
to be denied on statute of limitations grounds. See Payne, 439
F.3d at 204 (finding that the district court did not abuse its
discretion by dismissing without prejudice due to concerns that
the statute of limitations would prevent the plaintiff from re-
filing). The court also finds that because discovery and other
proceedings in this action have been stayed at the court’s
Order, (ECF No. 27), any prejudice caused by an amendment will
be minimal.

                               14
